                                         Case 3:18-cv-00358-WHA Document 138 Filed 04/06/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNILOC USA, INC., et al.,
                                   7                                                          Case No. 18-cv-00358-WHA (DMR)
                                                         Plaintiffs,
                                   8
                                                  v.                                          NOTICE OF REFERENCE AND
                                   9                                                          ORDER RE: DISCOVERY
                                         APPLE, INC.,                                         PROCEDURES
                                  10
                                                         Defendant.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          Defendant Apple Inc. filed a letter brief regarding its discovery disputes with Plaintiffs,

                                  14   and the Honorable William H. Alsup referred the dispute and all discovery matters to Magistrate

                                  15   Judge Donna M. Ryu for resolution. [Docket Nos. 136, 137.] Any joint letter regarding the

                                  16   instant discovery dispute (see section below entitled "Resolution of Discovery Disputes") shall be

                                  17   filed no later than April 20, 2020. The parties may not incorporate by reference any portion of

                                  18   Defendant’s March 30, 2020 letter brief.

                                  19          The parties may seek judicial intervention in discovery disputes following to the

                                  20   procedures in this order, the Federal Rules of Civil Procedure, and the Northern District of

                                  21   California’s Local Rules, General Orders, and Standing Orders. Local rules, general orders,

                                  22   standing orders, and instructions for using the Court’s Electronic Case Filing system are available

                                  23   at http://www.cand.uscourts.gov. Failure to comply may result in sanctions.

                                  24                             RESOLUTION OF DISCOVERY DISPUTES

                                  25          In order to respond to discovery disputes in a flexible, cost-effective and efficient manner,

                                  26   the court uses the following procedure. The parties shall not file formal discovery motions.

                                  27   Instead, as required by the federal and local rules, the parties shall first meet and confer to try to

                                  28   resolve their disagreements. The meet and confer session must be in person or by telephone, and
                                         Case 3:18-cv-00358-WHA Document 138 Filed 04/06/20 Page 2 of 5




                                   1   may not be conducted by letter, e-mail, or fax. If disagreements remain, the parties shall file a

                                   2   joint letter no later than five business days after the meet and confer session, unless otherwise

                                   3   directed by the court. Lead trial counsel for both parties must sign the letter, which shall

                                   4   include an attestation that the parties met and conferred in person or by telephone regarding all

                                   5   issues prior to filing the letter. The letter must also include a paragraph listing relevant case

                                   6   management deadlines, including (1) the fact and expert discovery cut-off dates; (2) the last day

                                   7   to hear or file dispositive motions; (3) claim construction or class certification briefing deadlines

                                   8   and hearing dates; and (4) pretrial conference and trial dates. Going issue-by-issue, the joint letter

                                   9   shall describe each unresolved issue, summarize each party’s position with appropriate legal

                                  10   authority, and provide each party’s final proposed compromise before moving to the next issue.

                                  11   The joint letter shall not exceed five pages (12-point font or greater; margins no less than one

                                  12   inch) without leave of court. Parties are expected to plan for and cooperate in preparing the
Northern District of California
 United States District Court




                                  13   joint letter so that each side has adequate time to address the arguments. In the rare instance

                                  14   that a joint letter is not possible, each side may submit a letter not to exceed two pages, which

                                  15   shall include an explanation of why a joint letter was not possible. The parties shall submit one

                                  16   exhibit that sets forth each disputed discovery request in full, followed immediately by the

                                  17   objections and/or responses thereto. No other information shall be included in the exhibit. No

                                  18   other exhibits shall be submitted without prior court approval. The court will review the

                                  19   submission(s) and determine whether formal briefing or proceedings are necessary. Discovery

                                  20   letter briefs must be e-filed under the Civil Events category of Motions and Related Filings >

                                  21   Motions - General > “Discovery Letter Brief.”

                                  22          All exhibits to discovery disputes should be separately filed on ECF (for example, if the

                                  23   motion is Docket No. 30, and the declaration with 10 exhibits is Docket No. 31, Exhibit A would

                                  24   be filed as Docket No. 31-1, Exhibit B would be Docket No. 31-2, and so on). All exhibits shall

                                  25   also be filed in a searchable OCR format where possible.

                                  26          The court has found that it is often efficient and beneficial for counsel to appear in person

                                  27   at discovery hearings. This provides the opportunity to engage counsel, where appropriate, in

                                  28   resolving aspects of the discovery dispute while remaining available to rule on disputes that
                                                                                          2
                                         Case 3:18-cv-00358-WHA Document 138 Filed 04/06/20 Page 3 of 5




                                   1   counsel are not able to resolve themselves. For this reason, the court expects counsel to appear

                                   2   in person. Permission to attend by telephone may be granted upon written request made at least

                                   3   one week in advance of the hearing if the court determines that good cause exists to excuse

                                   4   personal attendance, and that personal attendance is not needed in order to have an effective

                                   5   discovery hearing. The facts establishing good cause must be set forth in the request.

                                   6   In emergencies during discovery events (such as depositions), any party may, after exhausting

                                   7   good faith attempts to resolve disputed issues, seek judicial intervention pursuant to Civil L.R. 37-

                                   8   1(b) by contacting the court through the courtroom deputy. If the court is unavailable, the

                                   9   discovery event shall proceed with objections noted for the record.

                                  10                                  MOTIONS TO FILE UNDER SEAL

                                  11           Parties are reminded that court proceedings are presumptively public, and no document

                                  12   shall be filed under seal without request for a court order that is narrowly tailored to cover only the
Northern District of California
 United States District Court




                                  13   document, the particular portion of the document, or category of documents for which good cause

                                  14   exists for filing under seal. If a party wishes to file a document under seal, that party shall first file

                                  15   an administrative motion to seal in accordance with Local Rule 79-5.

                                  16           The parties need not file paper copies of the administrative motion to seal with the clerk’s

                                  17   office. The parties only need to submit chambers copies of the administrative motion to seal and

                                  18   related filings. Chambers copies should include all material — both redacted and unredacted —

                                  19   so that the chambers staff does not have to re-assemble the whole brief or declaration, although

                                  20   chambers copies should clearly delineate which portions are confidential (via highlighting).

                                  21   Chambers copies with confidential materials will be handled like all other chambers copies of

                                  22   materials without special restriction, and will typically be recycled, not shredded. If the parties

                                  23   wish to dispose of documents filed under seal in some other way, they must expressly indicate as

                                  24   much in their sealing motion and make arrangements to pick up the documents upon disposition of

                                  25   the motion.

                                  26                                         PROTECTIVE ORDERS

                                  27           If parties believe a protective order is necessary, they shall, where practicable, use one of

                                  28   the model stipulated protective orders (available at http://cand.uscourts.gov/model-protective-
                                                                                           3
                                         Case 3:18-cv-00358-WHA Document 138 Filed 04/06/20 Page 4 of 5




                                   1   orders). Parties shall file one of the following with their proposed protective order: (a) a

                                   2   declaration stating that the proposed order is identical to one of the model orders except for the

                                   3   addition of case-identifying information or the elimination of language denoted as optional; (b) a

                                   4   declaration explaining each modification to the model order, along with a redline version

                                   5   comparing the proposed protective order with the model order; or (c) a declaration explaining why

                                   6   use of one of the model orders is not practicable.

                                   7                            CHAMBERS COPIES AND PROPOSED ORDERS

                                   8          Pursuant to Civil L.R. 5-1(e)(7) and 5-2(b), parties must lodge an extra paper copy of

                                   9   certain filings and mark it as a copy for “Chambers.” All chambers copies should be double-sided

                                  10   (when possible), three-hole punched along the left side of the page, and should bear the ECF filing

                                  11   “stamp” (case number, docket number, date, and ECF page number) along the top of the page. All

                                  12   exhibits shall be clearly delineated with labels along the right side. If the filing includes exhibits
Northern District of California
 United States District Court




                                  13   over two inches thick, the parties shall place the chambers copy in a binder.

                                  14          Any stipulation or proposed order submitted by an e-filing party shall be submitted by

                                  15   email to dmrpo@cand.uscourts.gov as a word processing attachment on the same day the

                                  16   document is e-filed. This address should only be used for this stated purpose unless otherwise

                                  17   directed by the court.

                                  18                                           PRIVILEGE LOGS

                                  19          If a party withholds responsive information by claiming that it is privileged or otherwise

                                  20   protected from discovery, that party shall produce a privilege log as quickly as possible, but no

                                  21   later than fourteen days after its disclosures or discovery responses are due, unless the parties

                                  22   stipulate to or the court sets another date. Privilege logs must be sufficiently detailed for the

                                  23   opposing party to assess whether the assertion of privilege is justified. Unless the parties agree to

                                  24   alternative logging methods, the log should include: (a) the title and description of the document,

                                  25   including number of pages or Bates-number range; (b) the subject matter addressed in the

                                  26   document; (c) the identity and position of its author(s); (d) the identity and position of all

                                  27   addressees and recipients; (e) the date the document was prepared and, if different, the date(s) on

                                  28   which it was sent to or shared with persons other than its author(s); and (f) the specific basis for
                                                                                            4
                                         Case 3:18-cv-00358-WHA Document 138 Filed 04/06/20 Page 5 of 5




                                   1   the claim that the document is privileged or protected.

                                   2          Communications involving trial counsel that post-date the filing of the complaint need not

                                   3   be placed on a privilege log. Failure to promptly furnish a privilege log may be deemed a waiver
                                                                                                             ISTRIC
                                   4   of the privilege or protection.
                                                                                                        TES D      TC
                                   5                                                                  TA




                                                                                                                            O
                                                                                                 S




                                                                                                                             U
                                                                                                ED




                                                                                                                              RT
                                                                                                                           D
                                                                                                                    RDERE
                                   6          IT IS SO ORDERED.




                                                                                            UNIT
                                                                                                             OO
                                   7   Dated: April 6, 2020                                          IT IS S




                                                                                                                                    R NIA
                                   8                                                   ______________________________________
                                                                                       DONNA M. RYUe Donna M.
                                                                                                                       Ryu




                                                                                            NO
                                                                                                      dg




                                                                                                                                    FO
                                   9                                                   United StatesJuMagistrate Judge




                                                                                             RT




                                                                                                                                LI
                                  10                                                                 ER



                                                                                                 H




                                                                                                                            A
                                                                                                          N                     C
                                                                                                                            F
                                  11                                                                          D IS T IC T O
                                                                                                                    R
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
